Title: From George Washington to William Peacey, 5 August 1786
From: Washington, George
To: Peacey, William

 

Sir,
Mount Vernon, Virginia Augst 5th 1786

Excuse the liberty I take in putting the inclosed Letters under cover to you. It is to oblige Mr James Bloxham who now lives with me, but who scarcely has sufficient knowledge of his own mind to determine whether to continue more than the present year (for which he is engaged) or not. In a word he seems rather to have expected to have found well organized farms, than that the end and design of my employing him was to make them so. He makes no allowances for the ravages of a nine year’s war from which we are but just begining to emerge, nor does he consider that if our system of Husbandry had been as perfect as it may be found on your Farms, or in some of the best farming Counties in England, there would have been no occasion for his Services.
What the old man has written to you respecting the coming over of his wife—sending over plows, seeds, and so forth, I know not; because at different times he seems to be of different opinions. I can only add therefore, if his family are to come, and by the way of London, that it would be well for some person in their behalf to open a correspondence with Messrs Forrest & Stoddart—Merchan[t]s, of that place, who have Ships that pass by my door in their way to Alexandria, and would render the passage in one of them much more convenient & less expensive than to any other place; tho for a Vessel bound to Norfolk in this State (Virginia) or to Annapolis, Baltimore, or Patuxent in the neighbouring one of Maryland, it would not be very inconvenient. In case of her coming, whatever Impliments, Seeds, &c. may be requested by Mr Bloxham on my Acct had better be paid for by his Wife, and settled for here.
I am sorry to be thus troublesome, but as Mr Bloxham considers you as his Benefactor, and Friend—has addressed one of his Letters to you—and his Wife, if she finally resolves to come, will stand in need of advise and assistance, it is necessary that the best mode should be suggested. A Ship from Bristol to either of the places above named, may probably, be more convenient than the rout by London, but of this you can judge better than I. I am Sir, Yr Most Obedt Humle Servt

Go: Washington

